Exhibit 10.13


--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of December 15,
2017 by and between X Rail Entertainment, Inc., a Nevada Corporation (the
"Company") and Joseph A. Cosio-Barron (the "Executive").


WITNESSETH:


WHEREAS, the Company and the Executive desire to enter into this Agreement to
assure the Company of the continuing and exclusive service of the Executive and
to set forth the terms and conditions of the Executive's employment with the
Company.


WHEREAS, the Executive and the Company have agreed that to fill this critical
executive position. The Company and Executive must agree upon the terms and
conditions set forth herein. The Company's Board further believes that it must
provide the Executive with certain enhanced severance benefits upon the
Executive's termination of employment and to provide to the Executive, through
enhanced financial security, incentive to continue providing services to the
Company notwithstanding the possibility of a change of control.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:


1.
Term: The Company agrees to employ the Executive and the Executive hereby
accepts such employment, in accordance with the terms of this Agreement,
commencing as December 15, 2017 and ending on the fifth anniversary of the date
hereof unless this Agreement is earlier terminated as provided herein.
Notwithstanding any other provision of this Agreement, the Company shall have an
obligation to make any payments to the Executive for Base Salary and Bonuses, as
defined below and as required by this Agreement.



2.
Services: So long as this Agreement shall continue in effect, the Executive
shall perform duties as assigned by the Chief Executive Officer of the Company
(the "CEO").The Executive shall use Executive's best efforts and abilities to
promote the Company's interests and shall perform the services contemplated by
this Agreement in accordance with policies established by and under the
direction of the Board.   The Executive agrees to serve in such other executive
capacities for one or more direct or indirect Affiliates of the Company as the
CEO may from time to time request, subject to appropriate authorization by the
Affiliate or Affiliates involved and any limitations under applicable law. The
Executive agrees to faithfully and diligently promote the business, affairs and
interests of the Company and its Affiliates. Executive may engage in other
outside interests or companies so long as the outside interests are not directly
competitive with the X Rail Entertainment, Inc. Executive will be required to
work from the corporate main office at 9480 S. Eastern Ave., Las Vegas, Nevada
89123 as his principal place of business for the company for not less than four
days per week unless company travel or authorized vacation time is in effect.


 
1

--------------------------------------------------------------------------------

3.
Duties and Responsibilities: In addition to his duties as an employee as
discussed herein, the Executive shall serve as President of the Company for the
duration of this Agreement. Executive's duties as an Executive shall be overall
responsibility and authority, subject to authorities and limitations as
established by the Chief Executive Officer, to implement and continue to develop
the business strategies of the Company. In the performance of Executive's
duties, the Executive shall report directly to the Chief Executive Officer.



The Executive agrees to observe and comply with the rules and regulations of the
Company as adopted by the Board respecting the performance of the Executive's
duties and agrees to carry out and perform orders, directions and policies of
the Company and its Board as they may be, from time to time, stated either
orally or in writing. The Company agrees that the duties which may be assigned
to the Executive shall be usual and customary duties of the position(s) to which
the Executive may from time to time be appointed or elected and shall not be
inconsistent with the provisions of the charter documents of the Company or
applicable law. The Executive shall have such corporate power and authority as
shall reasonably be required to enable the Executive to perform the duties
required in any office that may be held, subject to the limitations on such
powers imposed by the Board.


4. Compensation:


Base Compensation:


During the term of this Agreement, the Company agrees to pay the Executive a
base salary at the rate of Two Hundred Thousand Dollars (200,000.00) per year
payable in equal installments no less frequently than twice monthly from the
date hereof to December 14, 2022, subject to increases at the discretion of the
Board or the Compensation Committee of the Board, payable in accordance with the
Company practices in effect from time to time.


Bonuses:


Executive shall be eligible for General Bonuses (as defined below) and
Performance Bonuses (as defined below) as follows (collectively, "Bonuses"):


General Bonuses: Executive shall be eligible for bonuses in accordance with any
bonus or other incentive compensation plans adopted and approved by the Board
("General Bonuses").
Stock Option Plan Grant.  The Executive is entitled to receive additional shares
under the Stock Option plan as "Option Shares". If the Company issues Preferred
Shares, the Preferred Shares shall be calculated as if converted into Common
shares and the calculated shares thereof shall be considered as newly issues
Common Shares. The strike price shall be set at $0.0001 per share and the
Executive may exercise a cashless transaction if the common stock is trading
over and above the strike price which shall remain in force.
Executive Bonus, The Company agrees to a cash award as follows:
(a) Effective on the date which an Agreement with Union Pacific Railroad Company
is executed (the "Grant Date"), the Company hereby grants to the Executive, as
compensation for the Executive's service as an Executive of the Company, the
right to be paid a sum equal to Three Million Dollars (3,000,000.00), subject to
the terms, conditions and provisions of this Agreement. Payment shall be due
upon execution of said Agreement.
2

--------------------------------------------------------------------------------

(b) The Executive shall be entitled to receive an additional grant on the date
which an Agreement with National Passenger Railroad Corporation is executed (the
"Grant Date"), the Company hereby grants to the Executive, as compensation for
the Executive's service as an Executive of the Company, the right to be paid a
sum equal to Two Million Dollars (2,000,000.00), subject to the terms,
conditions and provisions of this Agreement. Payment shall be due upon execution
of said Agreement.


Additional Benefits:  The Company agrees to provide the following "Additional
Benefits" to Executive:


Payment of a medical plan coverage for the Executive at the expense of the
Company, with such payment of coverage (or comparable coverage) to continue
following termination of employment (other than for "Cause" or without "Good
Reason" as each term is defined in this Agreement) until the Executive is
eligible for Medicare or Cobra coverage or if employed elsewhere and other
insurance coverage is offered.


All rights and benefits for which the Executive is otherwise eligible under any
pension plan, profit-sharing plan, dental, disability, or insurance plan or
policy or other plan or benefit that the Company or its Affiliates may provide
for the Executive or (provided the Executive is eligible to participate therein)
for employees of the Company generally, as from time to time in effect, during
the term of this Agreement.


In the event the Company does not offer a medical and dental plan the Company
agrees to pay for the Executive's personal health plan.

Perquisites: The Executive shall be entitled to five weeks paid vacation and
other perquisites in accordance with the plans, policies, programs and practices
which are at least as favorable as those in effect with respect to other peer
employees of the Company.


Auto Allowance: Executive shall not be entitled to an auto allowance.


5.        Termination:


This Agreement and all obligations hereunder (except the obligations contained
in Additional Benefits Sections 4, and Sections 7, 8, 9 and 10, (Confidential
Information, Non-Competition, Non-Solicitation of Customers and Noninterference
with the Executives) which shall survive any termination hereunder) shall
terminate upon the earliest to occur of any of the following:

Expiration of Term: The expiration of the term provided for in Section 1 or the
voluntary termination by Executive or retirement from the Company in accordance
with the normal retirement policies of the Company.
3

--------------------------------------------------------------------------------



Death or Disability of Executive: For the purposes of this Agreement, disability
shall mean the absence of the Executive performing Executive's duties with the
Company for a period of three (3) months period, as a result of incapacity due
to mental or physical illness. If the Executive shall become disabled, the
Executive's employment may be terminated by written notice from the Company to
the Executive.

For Cause or Without Good Reason: The Company may terminate the Executive's
employment and all of the Executive's rights to receive Base Salary and Bonuses
hereunder for Cause or upon the resignation of Executive without Good Reason.
Termination for "Cause" shall mean termination of the Executive by the Company
for any of the following reasons: (a) the Executive's willful criminal
misconduct or habitual neglect in the performance of his duties under this
Agreement, (b) commission of any felony by the Executive, (c) the Executive's
commission of any felony involving fraud, dishonesty or moral turpitude, (d) the
Executive's material breach of any material provision of this Agreement that
remains uncured ten (10) days following receipt by the Executive from Company of
written notice thereof, unless such breach is of a kind not susceptible to cure
within such ten (10) day period, (e) material violation of any Company policies
by Executive, (f) the Executive's material    dishonesty, moral, turpitude,
fraud  or misrepresentation, if not disclosed, with respect to his material
duties or the Executive's misrepresentation in inducement to enter into this
Agreement, or (g) any willful or intentional action or inaction by the Executive
resulting in any injury to the reputation of or the financial detriment of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been (i)
delivered to him a notice of termination which shall include a statement to the
effect that the Executive was guilty of conduct justifying termination for
Cause, AND (ii) an opportunity given to him on not less than seventy two (72)
hours' notice to be heard before at least a majority of the Board of Directors.
"Good Reason" shall be defined as (i) demotion of Executive from the position of
Chief Executive Officer without the consent of the Executive; (ii) any
attempt to decrease the Executive's Base Salary; (iii) any breach of this
Agreement by the Company; or (iv) any requirement that the Executive relocate to
an office more than 30 miles from Las Vegas, Nevada. In the event the Executive
is discharged for any other reason whatsoever the Company shall be obligated to
pay the Executive a severance sum in cash. The severance amount shall be
calculated by taking the sum of all shares held by the Executive plus any shares
held in trust or by an entity where the Executive is the beneficial owner of
said shares and combining all share amounts. This shall also include any shares,
options, or warrants which are contractually obligated by the company and the
total of these instruments shall be added to the share count as if earned. The
severance amount to be paid shall be based on the total share count multiplied
by the market share price of the trailing 14 day trading average times twenty
percent (20%). Said severance sum shall be paid to the Executive prior to any
termination becoming effective. Failure by the company to pay the full amount of
the severance to the Executive within 5 days of the notice of termination,
unless Executive agrees in writing to alternative terms, will negate any
discharge of the Executive.
4

--------------------------------------------------------------------------------



Without Cause or With Good Reason: Notwithstanding any other provision of this
Section 5, the Board shall have the right to terminate the Executive's
employment with the Company without Cause, and the Executive shall have the
right to resign with good reason, at any time. If the Company terminates the
Executive without Cause or the Executive terminates for good reason, then the
Company shall, within two (2) weeks of such termination, make an immediate lump
sum payment in the amount of  one time the applicable Base Salary for a period
equal to two (2) years following the date of termination (the "Severance
Period"), net of applicable taxes, plus  any Bonuses as set by the Board of
Directors and duly approved (based on the assumption that the Company would
achieve all performance targets for a 100% bonus), and the Company shall provide
the Additional Benefits provided for under Section 4 for the remainder of the
term, including the accelerated full vesting of Stock Options. The present value
of the aggregate unpaid Base Salary and Bonuses shall be determined under the
then applicable federal rates under the Internal Revenue Code. Further, if
Executive is terminated without Cause or resigns with Good Reason, all stock
options held by Executive shall become fully vested.



6.
Buy Out Provision: If the Employer terminates the Executive's employment because
the business is sold, the Employer will pay to the Executive (1) the Executive's
accrued salary and vacation, including the then unused accrued vacation, up to
and  including the date of termination and (2) the equivalent of two (2) years
of the Executive's Base Salary, less applicable deductions and withholdings,
pursuant to the Employer's standard pay periods and practices; provided,
however, that such payments shall be deemed severance pay and not wages. Such
payment shall be made to the Executive as soon as administratively practicable
after the termination of the Executive's employment, but no later than two weeks
from the date the Executive's employment is so terminated. The Executive shall
execute a release of all current or future claims, known or unknown, arising on
or before the date of the release, against the Employer and its subsidiaries and
the directors, officers, employees and affiliates of any of them, in a form
approved by the Employer and (3) the Executive shall be entitled to all stock
grants on section 4 which shall be issued upon termination.



7.
Golden Parachute Limitation: The payments and benefits payable to the Executive
under this Agreement and all other contracts, arrangements, or programs with the
Company shall not, in the aggregate exceed the maximum amount that may be paid
to the Executive without triggering golden parachute penalties under Section
280G of the Internal Revenue Code of 1986, as amended (the "Code"), as
determined in good faith by the Company's independent auditors.  The Executive
agrees that, to the extent payments or benefits under this Agreement would not
be deductible under Code Section 162(m) if made or provided when otherwise due
under this Agreement, such payments and benefits shall be made or provided
later, immediately after Section 162(m) ceases to preclude their deduction, with
interest thereon at the rate provided in Code Section 1274(b) (2) (B). If even
after such deferral the payments and benefits otherwise payable to the Executive
must be reduced to avoid triggering such penalties, the payments and benefits
will be reduced in the priority order designated by the Executive, or, if the
Executive fails promptly to designate an order, in the priority order designated
by the Company. If an amount in excess of the limit set forth in this Section 7
is paid to the Executive, the Executive shall repay the excess amount to the
Company upon demand. The Executive and the Company agree to cooperate with each
other in connection with any administrative or judicial proceedings concerning
the existence or amount of golden parachute penalties on payments or benefits
received by the Executive.



5

--------------------------------------------------------------------------------

8.
Business Expenses: During the term of this Agreement, the Company shall
reimburse the Executive promptly for business expenditures made and
substantiated in accordance with policies, practices and procedures established
from time to time by the Company generally with respect to other employees and
incurred in the pursuit and furtherance of the Company's business and good will.

9.
Confidential Information:  The Executive acknowledges that the nature of the
Executive's engagement by the Company is such that the Executive shall have
access to information of a confidential and/or trade secret nature which has
great value to the Company and which constitutes a substantial basis and
foundation upon which the business of the Company is based.   Such information
includes financial, marketing data, techniques, processes, formulas,
developmental or experimental work, work in process, methods, trade secrets
(including, without limitation, customer lists and lists of customer sources),
or any other secret or confidential information relating to the products,
services, customers, sales or business affairs of the Company or its Affiliates
(the "Confidential  Information"). The Executive shall keep all such
Confidential Information in confidence during the term of this Agreement and at
any time thereafter and shall not disclose any of such Confidential Information
to any other person, except to the extend such disclosure is (i) required by
applicable law, (ii) lawfully obtainable from other sources, or (iii) authorized
in writing by the Company. Upon termination of the Executive's employment with
the Company, the Executive shall deliver to the Company all documents, records,
notebooks, work papers, and all similar material containing any of the foregoing
information, whether prepared by the Executive, the Company or anyone else.

10.
Non-Competition: In order to protect the Confidential Information, the Executive
agrees that during the term of the Executive's employment, and for a period of
one years thereafter if the Executive employment is terminated by the Company
with Cause or by the Executive without Good Reason, Executive shall not,
directly or indirectly, whether as an owner, partner, shareholder, agent,
employee, creditor or otherwise, promote, participate or engage in any activity
or other business competitive with the Company's business or the business of any
present Affiliate of the Company in the state of Nevada if such activity or
other business involves any use by the Executive of any of the Confidential
Information. The Company shall notify the Executive of any perceived violation
of this Section 10, and the Executive shall have 30 days to cure such violation.



11.
Non-Solicitation of Customers: The Executive agrees that for a period of two (2)
year after the termination of employment with the Company, the Executive will
not, on behalf of himself or any other individual, association or entity,
whether or not affiliated with the Executive call on any of the customers of the
Company or any Affiliate of the Company for the purpose of soliciting or
inducing any of such customers to acquire (or providing to any of such
customers) any product or service provided by the Company or any Affiliate of
the Company, nor will the Executive in any way, directly or indirectly, as agent
or otherwise, in any other manner solicit, influence or encourage such customers
to take away or to divert or direct their business to the Executive or any other
person or entity by or with which the Executive is employed, associated,
affiliated or otherwise related if such business is competitive with the
Company.



6

--------------------------------------------------------------------------------

12.
Noninterference with Executives:  In order to protect the Confidential
Information, the Executive agrees that during the term hereof and for a period
of two (2) years thereafter, the Executive will not, directly or indirectly,
induce or entice any employee of the Company or  its  Affiliates to  leave such
employment or cause  anyone  else to  leave  such employment.



13.
Indemnity: To the fullest extend permitted by applicable law and the bylaws of
the Company, as from time to time in effect, the Company shall indemnify the
Executive and hold the Executive harmless for any acts or decisions made in good
faith while performing services for the Company, and the Company shall use
commercially reasonable efforts to obtain coverage for the Executive (provided
the same may be obtained at reasonable cost) under any liability insurance
policy or policies now in force or hereafter obtained during the term of this
Agreement that cover other officers of the Company having comparable or lesser
status and responsibility.   The Company will pay and, subject to any legal
limitations, advance all reasonable expenses, including reasonable attorneys'
fees and costs of court approved settlements, actually and necessarily incurred
by the Executive in connection with the defense of any action, suit or
proceeding and in connection with any appeal thereon, which has been brought
against the Executive by reason of the Executive's service as an officer,
employee or agent of the Company, except if shown that the Executive has
breached his duties and obligations to the Company.



14.
Severability: If any provision of this Agreement is held to be unenforceable for
any reason, it shall be adjusted rather than voided, if possible, to achieve the
intent of the parties to the extent possible.   In any event, all other
provisions of this Agreement shall be deemed valid and enforceable to the extent
possible.



15.
Succession:   This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns and any such successor or assignee
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, "successor" and "assignee" shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the stock of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise.    The obligations and duties of the Executive hereunder are personal
and otherwise not assignable. The Executive's obligations and representations
under this Agreement will survive the termination of the Executive's employment,
regardless of the manner of such termination.



16.
Notices:  Any notice or other communication provided for in this Agreement shall
be in writing and sent if to the Company to its office at:



X Rail Entertainment, Inc.
9480 South Eastern Ave, Suite 205
Las Vegas, Nevada 89123
(702) 583-6698


or at such other address as the Company may from time to time in writing
designate, and if to the Executive at such address as Executive may from time to
time in writing designate. Each such notice or other communication shall be
effective (i) if given by telecommunication, when transmitted to the applicable
number so specified in (or pursuant to) this Section 16 and a verification of
receipt is received, (ii) if given by mail, three days after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid or (iii) if given by any other means, when actually delivered at such
address.
7

--------------------------------------------------------------------------------



17.
Entire Agreement: This Agreement contains the entire agreement of the parties
relating to the subject matter hereof and supersedes agreements, undertakings,
commitments and practices relating to the Executive's employment by the Company.



18.
Amendments:  No amendment or modification of the terms of this Agreement shall
be valid unless made in writing and duly executed by both parties. All previous
Agreement's shall be null and void.



19.
Waiver:  No failure on the part of any party to exercise or delay in exercising
any right hereunder shall be deemed a waiver thereof or of any other right, nor
shall any single or partial exercise preclude any further or other exercise of
such right or any other right.



20.
Governing Law:  This Agreement, and the legal relations between the parties,
shall be governed by and construed in accordance with the laws of the State of
Nevada without regard to conflicts of law doctrines, and any court action
arising out of this Agreement shall be brought in any court of competent
jurisdiction within the State of Nevada.



21.
Arbitration: The parties may, if they so desire and elect, submit any claim for
payment under this Agreement or any dispute regarding the interpretation of this
Agreement to arbitration upon such terms and provisions to which they agree.



22.
Withholding: All compensation payable hereunder, including salary and other
benefits, and amounts payable under Section 4 above, shall be subject to
applicable taxes, withholding and other required, normal or elected employee
deductions.



23.
Counterparts:  This Agreement and any amendment hereto may be executed in one or
more counterparts. All of such counterparts shall constitute one and the same
agreement and shall become effective when a copy signed by each party has been
delivered to the other party.



24.
Headings:  Section and other headings contained in this Agreement arc for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.



25.
Representation by Counsel; Interpretation: The Company and the Executive each
acknowledges that each party to this Agreement has been represented by counsel
in connection with this Agreement and the matters contemplated by this
Agreement. Accordingly, any rule of law, including but not limited to Section
1654 of the California civil Code, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived. The provision of
this Agreement shall be interpreted in a reasonable manner to affect the intent
of the parties.



8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.







       
THE COMPANY
                 
X Rail Entertainment, Inc.
                 
By: /s/ Michael Barron
                 
Its: CEO
                                     
THE EXECUTIVE
                 
Joseph A. Cosio-Barron
       President                  
/s/ Joseph Cosio-Barron

 
 
 
9

--------------------------------------------------------------------------------